     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 1 of 28 Page ID #:1




 1    Michael Machat, Esq. SB#109475
 2    MACHAT & ASSOCIATES, P.C.
      8730 W. Sunset Blvd., Suite 250
 3    West Hollywood, California 90069
      Telephone: (310) 860-1833
 4    Email: info@machatlaw.com
 5    Attorneys for Plaintiff
 6    Vampire Family Brands, LLC

 7
                        UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    VAMPIRE FAMILY BRANDS, LLC, )          CASE NO.
12                                )
                Plaintiff,        )          COMPLAINT FOR TRADEMARK
13                                )          INFRINGEMENT; UNFAIR
           vs.                    )          COMPETITION and
14                                )          DILUTION/TARNISHMENT
15
      APPLEBEES RESTAURANTS, LLC, )
      APPLEBEES SERVICES, INC., , )          DEMAND FOR JURY TRIAL
16    DINE BRANDS GLOBAL, INC.,   )
      STEPHEN P JOYCE, PATRICK    )
17    KIRK, JOHN CYWINSKI, FLYNN  )
      RESTAURANT GROUP, GREG      )
18    FLYNN, APPLE AMERICAN, RMH )
19    FRANCHISE CORP, DOHERTY     )
      ENTERPRISES, APPLE GOLD,    )
20    WISCONSIN HOSPITALITY       )
      GROUP, SSCP MANAGEMENT, ,   )
21    and DOES 1 – 20,            )
22
                                  )
                                  )
23              Defendants.       )
                                  )
24                                )
25
           Plaintiff VAMPIRE FAMILY BRANDS, LLC hereby alleges and asserts:
26

27
28
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 2 of 28 Page ID #:2




 1                             I.     JURISDICTION AND VENUE
 2          1.     Plaintiff brings this action for injunctive relief and damages arising
 3    out of the unauthorized, unfair, and deceptive competitive practices of Defendants,
 4    and each of them, in connection with the commercial use and exploitation of
 5    trademarks in violation of the Lanham Act.

 6          2.     This action arises under the Trademark Laws of the United States,

 7    including particularly, Section 43 of the Lanham Act, 15 U.S.C. §1125.

 8    Jurisdiction is conferred on this Court by 15 U.S.C. Section 1121(a), by 28 U.S.C.

 9
      Section 1338(a), in that this case arises under the Trademark Laws of the United
      States, 15 U.S.C. Sections 1051, et seq., and by principles of pendent jurisdiction.
10
      Venue is proper in this District under 28 U.S.C. §§ 1391(a) by virtue of the fact
11
      that at least one defendant resides within this District.
12
                                      II.   THE PARTIES
13
            3.     Plaintiff        VAMPIRE    FAMILY        BRANDS,        LLC   (“VAMPIRE
14    FAMILY BRANDS”) is a Delaware Limited Liability Company with its main
15    business office located in Los Angeles County, California.
16          4.     Defendant Applebees Restaurants, LLC is upon information and
17    belief, an LLC based in Glendale, California.
18          5.     Defendant Applebees Services, Inc., is upon information and belief, a
19    Kansas Corporation, headquartered and based out of Glendale, California.
20          6.     Defendant Dine Brands Global, Inc., (“Dine Brands”) is upon
21    information and belief, a Delaware Corporation, that is headquartered and based
22    out of Glendale, California. Defendant Dine Brands controls and is responsible for
23    approximately 1693 Applebees Restaurants that are infringing the Vampire
24    trademark selling loss leading $1 Vampire Cocktails.
25          7.     Upon information and belief, Defendant Stephen P. Joyce resides in
26    Southern California and as the CEO of Dine Brands, is directly responsible for the
27
28                              Complaint for Trademark Infringement, etc
                                                  -1-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 3 of 28 Page ID #:3




 1    Applebees defendants decision to attempt to usurp Plaintiff’s Vampire and Dracula
 2    trademarks for alcoholic cocktails.
 3          8.       Defendant Patrick Kirk, is upon information and belief, an officer of
 4    one of the Applebee Defendants that takes the title of “Vice President of Beverage
 5    Innovations” at Applebees. Upon information and belief, defendant Kirk resides in

 6    California.

 7          9.       Defendant John Cywinski, is upon information and belief, an officer

 8    of defendant Applebees Restaurants, LLC and the President of the Applesbees

 9
      Restaurants.       Upon information and belief, defendant Cywinski resides in
      California.
10
            10.      Defendant Flynn Restaurant Group, is upon information and belief, an
11
      organization of a type unknown that is based in San Francisco, California.
12
            11.      Defendant Greg Flynn, is upon information and belief, the CEO of
13
      defendant Flynn Restaurant Group, and operates his business from San Francisco.
14
      Defendant Greg Flynn, upon information and belief, resides in California.
15
            12.      Defendant Apple American is upon and belief, an organization of a
16
      type unknown, based in San Francisco, and controlled by defendants Flynn
17
      Restaurant Group and Greg Flynn. Defendant Apple American boasts it is the
18
      largest franchisee of Applebees Restaurant operating 460 Applebee restaurants.
19
            13.      Defendant RMH Franchise Corp, is upon information and belief an
20
      organization of a type unknown.           Defendant RMH Franchise Corp is upon
21
      information and belief, the second largest Applebees franchisee in the United
22
      States, operating approximately 175 Applebee restaurants.
23          14.      Defendant Doherty Enterprises, is upon information and belief an
24    organization of a type unknown that operates a large number of Applebees
25    Restaurants.
26
27
28                             Complaint for Trademark Infringement, etc
                                                 -2-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 4 of 28 Page ID #:4




 1          15.    Defendant Apple Gold, is upon information and belief an organization
 2    of a type unknown, that also owns a large number of Applebees Restaurants.
 3          16.    Defendant Wisconsin Hospitality Group, is upon information and
 4    belief, an organization of a type unknown, that also owns a large number of
 5    Applebees Restaurants.

 6          17.    Defendant SSCP Management is upon information and belief, an

 7    organization of a type unknown, that operates 76 Applebee units including 13 in

 8    Northern California.

 9
            18.    Defendants Applebees Restaurants, LLC, Applebees Services, Inc.,
      Dine Brands, Stephen P. Joyce, Patrick Kirk, John Cywinski, Greg Flynn, Flynn
10
      Restaurant Group, Apple American, RMH Franchise Corp., Doherty Enterprises,
11
      Apple Gold, Wisconsin Hospitality Group, SSCP Management and are referred to
12
      herein as the “Applebees Defendants.”
13
            19.    Plaintiff avers upon information and belief, that the Applebees
14
      Defendants have conspired to violate the trademark rights of Plaintiff (as described
15
      further herein) for the mutual benefit of each of the defendants. Plaintiff further
16
      alleges that the primary place from which the conspiracy was hatched was from
17
      defendant Dine Brands Global headquarters in Glendale, California and that each
18
      of the Applebees co-defendants was an active conspirator who acted together and
19
      affirmatively agreed to join into the conspiracy.           As such, each Applebees
20
      defendant is derivatively liable for the acts and omissions of the Applebees co-
21
      defendants. They have agreements, among themselves, that were negotiated and
22
      entered into in California, that govern the way in which they split the spoils from
23    their trademark infringement and unlawful competition. Defendants purposely
24    directed their actions and conspiracy against the Plaintiff, which the Defendants knew
25    to be headquartered in California.
26
27
28                            Complaint for Trademark Infringement, etc
                                                -3-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 5 of 28 Page ID #:5




 1          20.    Plaintiff does not know the true names or capacities of defendants
 2    named herein as DOES 1 through 20 inclusive, and therefore sues these defendants
 3    by such fictitious names. Plaintiff will seek leave to amend this First Amended
 4    Complaint to allege the true names, capacities, and circumstances alleging the
 5    liability of said defendants at such time as the same is ascertained. Plaintiff is

 6    informed and believes and, on that basis, alleges that each fictitiously named cross-

 7    defendant is responsible in some manner for the occurrences herein alleged and

 8    that Plaintiff's damages as herein alleged were proximately caused by the conduct

 9
      of such defendants.
            21.    At all times herein mentioned, Plaintiff is informed and believes and
10
      based thereon alleges that, at all times herein mentioned, each of the defendants
11
      sued herein, were the agents, servants, employees or attorneys of their co-
12
      defendants, and in doing the things hereinafter alleged were acting within the
13
      purpose, course and scope of such agency and employment, and with the authority,
14
      permission and consent of their co-Defendants.
15
16
                     III.   FACTS GIVING RISE TO THIS ACTION
17
            22.    Plaintiff VAMPIRE FAMILY BRANDS via its predecessors in
18
      interest has been marketing food and beverages under the following brand names
19
      for many years, including: VAMPIRE (for wines – US Trademark Registration
20
      No. 2263907); DRACULA (for wine – US Trademark Registration No. 3319536);
21
      VAMPYRE (for Spirits – US Trademark Registration No. 3082097); VAMPIRE
22
      (for chocolate and coffee - US Trademark Registration No. 3669827) VAMPIRE
23    for Olive oil and Balsamic vinegar – US Trademark Registration No. 4776927);
24    VAMP H20 (for Water – US Trademark Registration No. 3895288); VAMPIRE
25    (for Restaurant and Bar Services – US Trademark Registration No. 3978444);
26
27
28                           Complaint for Trademark Infringement, etc
                                               -4-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 6 of 28 Page ID #:6




 1    VAMPIRE (for Glass beverage-ware -- US Trademark Registration No. 3290011);
 2    and VAMPIRE TACO (for Tacos – US Trademark Registration No. 4939034).
 3          23.   By virtue of its extended use in commerce, several of the
 4    aforementioned registrations have become incontestable, including its registration
 5    numbers 2263907, 3082097, 3290011, 3319536, 3669827, and 3978444

 6          24.   VAMPIRE FAMILY BRANDS also is the owner of the slogans

 7    TASTE OF IMMORTALITY and SIP THE BLOOD OF THE VINE, (TM

 8    Registrations 3167606 and 3079403, respectfully.) Both of these marks also have

 9
      become incontestable.
            25.   The origin of Vampire wine, and VAMPIRE FAMILY BRAND’s
10
      claim of right goes back to 1988, when its founder released a French bottled
11
      Algerian Syrah under the brand name Vampire.             The first sale was to MCA
12
      Records and Alice Cooper, and the wine was promoted under the slogan, “Sip the
13
      Blood of the Vine.” Vampire Family Brand’s predecessors in interest began to use
14
      the slogan “Taste of Immortality” by at least 1995, if not earlier. Although the
15
      labels have changed over the years, along with the sourcing from Algeria to Italy to
16
      Transylvania and finally to Napa, the marketing has remained playful.
17
            26. However, as the source of the wine shifted from Transylvania, Romania
18
      to Napa, California, the marketing evolved to emphasize that the quality of the
19
      wine was actually extremely good, with Vampire wine having won numerous gold
20
      medals throughout the years and winning scores of 90 Points and higher.
21
            27.   Plaintiff via its predecessors’ in interest expanded its wine and spirits
22
      business into gourmet quality foods, including Vampire Fine Belgian Chocolate
23    and Vampire Gourmet Coffee (US Reg. No. 3669827) and Vampire Gourmet
24    Olive Oil and Vampire Gourmet Balsamic Vinegar (US. Reg. No. 4776927.)
25          28.   Plaintiff has expanded into restaurant services (US Reg. No.
26    3978444), and Plaintiff actively licenses its VAMPIRE TACO mark (US. Reg. No.
27
28                            Complaint for Trademark Infringement, etc
                                                -5-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 7 of 28 Page ID #:7




 1    4939034) to a chain of approximately 70 restaurants that make a fantastic tasting
 2    taco branded as Vampire Taco.
 3            29.   Plaintiff’s natural zone of expansion includes other foods and
 4    beverages, such as hot sauce, barbecue sauce, hamburgers, beers, and other
 5    restaurant venues. Plaintiffs have plans for each of these.

 6            30.   Plaintiff is also the owner of the US Registration No. 5444375 for the

 7    word mark VAMPIRE for Pre-mixed alcoholic beverages, other than beer based,

 8    and Prepared Alcoholic Cocktails. Plaintiff has a great tasting Gourmet Bloody

 9
      Mary cocktail, that it markets as its Vampire Gourmet Bloody Mary Cocktail.
              31.   Plaintiff’s VAMPIRE family of brands are available for the world to
10
      see on its website VAMPIRE.COM, and Plaintiffs’ family of VAMPIRE Brands
11
      have received coverage in various national magazines and newspapers, including
12
      Maxim, InStyle, Elle, Shape, Star Magazine, the New York Times, the LA Times,
13
      the Houston Chronicle, The Star Tribune, The Chicago Sun Times, and many
14
      more.     In addition, Plaintiffs’ VAMPIRE family of brands have been shown on
15
      various national television shows, such as The View with Oprah Winfrey,
16
      Anderson Cooper for approximately five minutes with Ashley Greene from
17
      Twilight fame, CNN Headline News, MTV’s Viva La Bam, Food TV, and many
18
      more.
19
              32.   In 2017 Plaintiff began selling Vampire Gourmet Bloody Mary
20
      Cocktails in a can which are designed to be the go-to ready to drink premixed
21
      bloody mary, perfect for busy bars, outdoor venues, picnics, and anyone on the go
22
      wanting a gourmet ready to drink bloody mary cocktail.
23            33.   Plaintiff also markets and sells wine branded as Dracula and has been
24    doing so for more than a dozen years. Plaintiff is the owner of US Trademark
25    Registration No. 20070618 for Dracula for wine.
26
27
28                            Complaint for Trademark Infringement, etc
                                                -6-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 8 of 28 Page ID #:8




 1          A. The Obvious Intentional and Willful Infringement by defendants
 2    Flynn Restaurant Group and Gregg Flynn.
 3          34.    Prior to this lawsuit being filed, two of the defendants named herein,
 4    defendants Flynn Restaurant Group and Gregg Flynn infringed upon Plaintiff’s
 5    trademarks, including its Vampire Taco registered trademark by unlawfully selling

 6    Burritos and other food items marketed as Vampire at approximately 40 Taco Bell

 7    restaurants owned and/or controlled by Flynn Restaurant Group and Gregg Flynn.

 8          35.     Within days of the Taco Bell corporate parent Yum Brands being

 9
      served with a lawsuit about the infringing use of Vampire, Flynn Restaurant
      Group and Gregg Flynn, according to Yum Brands attorney in the Vampire Family
10
      Brands v. Taco Bell IP Holdings, et al (Case No. 8:19-cv-01388-DOC-ADS, filed
11
      in this District) stopped selling Vampire burritos and other food marketed as
12
      Vampire.
13
            36.    It is fairly simple for a layman to go online to the USPTO website and
14
      search to see if a trademark has been registered.            Possibly, the Taco Bell
15
      Defendants did not conduct any due diligence before selecting Plaintiff’s Vampire
16
      mark as its mark for burritos, steak fries and hot sauce, and conceivably that might
17
      explain why they would foolishly infringe upon Plaintiff’s Vampire mark since
18
      Vampire burritos are obviously confusingly similar to Vampire tacos (which are
19
      sold under license from Plaintiff throughout the country.)
20
            37.    That lame excuse of “I didn’t know” can no longer apply to
21
      defendants Flynn Restaurant Group and Greg Flynn, who once informed about
22
      Plaintiff and its portfolio of Vampire food and beverage brands, knew of Plaintiff’s
23    preexisting Vampire mark, but nevertheless joined forces and conspired with the
24    Applebees defendants to begin to market Vampire Cocktails in early October, in an
25    effort to revive food sales at Applebees.
26
27
28                           Complaint for Trademark Infringement, etc
                                               -7-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 9 of 28 Page ID #:9




 1          B.    The Applebees Defendants hijacked Plaintiff’s Vampire mark
 2    because they were desperate to get customers into their doors to buy food.
 3          38.    According to an article in Forbes Magazine, dated August 24, 2016,
 4
            TIMES ARE tough again at Applebee's. The brand is aging and is
 5          being squeezed between less-expensive counter-service places (Chick-
            fil-A, Chipotle) that have eaten it lunch business and the horde of
 6
            competitors (Chili's, Olive Garden) fighting for sit-down dollars. In
 7          the second quarter Applebee's domestic same-restaurant sales fell
            4.2% compared with the same period in 2015, the fourth consecutive
 8
            quarter of increasing declines. From the time of the Applebee's and
 9          IHOP deal through February 2015, Dine Equity's stock had roughly
            tripled in value to $109 (trouncing the S&P 500 index's 48% rise
10
            during that period) but has since fallen 30%. Hoping to reverse the
11          sales slump, in May, at a cost of $75 million, the brand rolled out new
            menu featuring steaks, chicken and fish grilled over a wood fire. It's
12
            also rolling out a new look, adding some hipster touches to Applebee's
13          family-friendly neighborhood tavern vibe: wooden tables, exposed
            brick walls and interior lights spelling out the word "BAR."
14
            39.    A year later, Fortune Magazine wrote, “Applebee will close between
15
      105 and 135 locations in 2017, the restaurant chain’s parent company said in a
16
      statement Thursday.” Fortune Magazine August 10, 2017.
17

18          40.    On December 12, 2017,         Eater.com published an article entitled,
19    “Why Applebee’s Is Selling $1 Cocktails: How cheap cocktails are helping the
20    struggling casual chain stay afloat.” The title says it all.
21          41.       On November 4, 2018, CNBC reported, “As Cheap alcoholic
22    beverages and dinner deals lured in customers during the third quarter and helped
23    boost same-store sales up 7.7 percent, John Cywinski, president of Applebee’s,
24    told CNBC. ‘This is massive growth compared to the rest of the industry, which
25    saw same-store sales up 1.2 percent in the same period, according to Black Box
26    Intelligence data.’”
27

28                           Complaint for Trademark Infringement, etc
                                               -8-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 10 of 28 Page ID #:10




 1           42. Recently, still anxious to make money, the Applebee defendants resorted
 2     to selling $1 alcoholic cocktails wrongfully named VAMPIRE to get customers to
 3     dine at their restaurants knowing they were infringing Plaintiff’s trademarks.

 4           43.    In order to drum up business the Applebee defendants’ sent out a
 5     press release. “The $1 Vampire is a freaky Tiki drink served with a side of fangs,”

 6     Patrick Kirk, vice president of beverage innovation at Applebee’s, said in an email

 7     press release. “Seriously, where else can you buy a delicious cocktail and walk

 8     away with a Halloween costume for only a buck?”

 9
             44.    Due to the press announcement, news spread through social media.
       Plaintiff learned out about the Applebee defendants unlawful use of its Vampire
10
       mark in connection with cocktails when it saw some publicity about a Vampire
11
       cocktail online.
12
             45.    On October 1, 2019, Business Wire wrote, “Get a bite out of this.
13
       Applebee’s® is celebrating the scariest time of the year with a brand new
14
       Neighborhood Drink of the Month. Starting today, and for the rest of October,
15
       participating Applebee’s across the country are sucking you in with the $1
16
       Vampire.”
17
             46.    The Applebee defendants presumably instructed Business Wire to
18
       add the ® trademark registration symbol to the Applebees name and misinformed
19
       the press that Plaintiff owns trademark registrations for Vampire in various classes,
20
       including as referenced above, for wine, spirits and cocktails, and more.
21
             47.    Kansas City on the Cheap.com reported,
22
                    Applebee’s latest $1 Neighborhood Drink of the Month is putting the
23           freaky in Tiki. Starting today, and for the rest of October, participating
24           Applebee’s across the country are sucking customers in with the $1 Vampire
25           drink. Served in a 10-ounce mug, the $1 Vampire is a mix of rum,
26           strawberry, dragon fruit, passion fruit and a dash of pineapple. Celebrating
27

28                            Complaint for Trademark Infringement, etc
                                                -9-
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 11 of 28 Page ID #:11




 1           the scariest time of the year, the $1 Vampire is served with a cherry on top
 2           and a set of complimentary vampire fangs. It’s a drink and a costume all for
 3           a buck.
 4                  Combine this drink deal with Applebee’s Pasta and Grill combos
 5           (starting at $9.99) and you’re set for dinner. You get to choose a protein

 6           (steak, chicken, salmon or shrimp), a pasta (ravioli, alfredo or stuffed

 7           rigatoni) and two sides.

 8           48.       SILIVE.com’s headline on October 4, 2019, was Applebee’s
 9     Dollar Vampire: Dare to take a sip on Staten Island.
10
             49.    On October 3, 2019, EatDrinkDeals.com wrote, “Every day through
11
       October 31, 2019, get a Vampire made with rum, dragon fruit, passion fruit and
12
       strawberry. Plus, it comes with fangs. Please don’t bite the other guests. The 10
13
       oz cocktail is just $1. For the official announcement of the drink special see
14
       the Applebee’s Facebook page.
15
             50.   EatDrinkDeals.com posted the following picture (which also was
16
       posted throughout other social media.)
17
18
19     Applebee's Grill & Bar about 2 weeks ago
20
21
22
23
24
25

26
27
28                             Complaint for Trademark Infringement, etc
                                                 - 10 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 12 of 28 Page ID #:12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14     The $1 Vampire has emerged from its coffin. It’s made with rum, dragon fruit,
       passion fruit and strawberry. And it comes with fangs.
15     12K       10K     16K
16           51.       MileHighOnTheCheap.com ran a similar story with a similar picture,
17     adding,
18           “Famished frugal diners can pair the bargain beverage with the chain’s popular 2
19           for $22 meal for maximum savings. It’s not often you can get an appetizer, two
20           entrées and drinks for under $30, so the two deals combined make for a perfect,

21           low-cost “date night.”

22           52.         Other publications highlighted the same story and message (as

23     intended by the Applebees defendants), go to Applebees to drink a Vampire

24
       cocktail for $1and order food while you’re there. Other publications that repeated
       the same intentional infringing message include, Delish.com, Vinepair.com,
25
       Myrecipes.com, News.meredithlmg.com, DoYouRemember.com, PopSugar.com,
26
       Rare.us, Elitedaily.com, and bustle.com, and many more.
27
28                              Complaint for Trademark Infringement, etc
                                                  - 11 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 13 of 28 Page ID #:13




 1           53.   On October 3, 2019, the national newspaper USAToday.com wrote
 2     about it and featured a video showing off defendants’ infringing Vampire cocktail.
 3           54.   Defendants made its video featuring its infringing Vampire cocktail
 4     available on its Facebook page, on its Applebees website, on its Instagram pages
 5     and on YouTube and more places.

 6           55.   Defendants infringing Vampire cocktail was shown on both

 7     Sacramento’s ABC 10, and San Francisco’s KRON4.

 8           56.   ABC 10’s website has a link to defendant’s twitter page showing the

 9
       following infringing image:

10
       Applebee's
11
       ✔
12     @Applebees
13
14
       The #DollarVampire has risen for October. It’s served with rum,
       dragon fruit, passion fruit, strawberry and real fangs.
15
16
17
18
19
20
21
22
23
24
25     2,310
26     5:23 AM - Oct 1, 2019

27
28                           Complaint for Trademark Infringement, etc
                                               - 12 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 14 of 28 Page ID #:14




 1           57.    Publicity about defendants’ infringing cocktail appeared in numerous
 2     other outlets, including radio outlets, such as https://alt1037dfw.radio.com and
 3     many more presently unknown.
 4           58.    According to the press release sent out by defendant Patrick Kirk with
 5     the approval of defendants including defendants Cywinski, Stephen P. Joyce and

 6     Gregg Flynn,

 7           “Applebee's Drink of the Month is a Halloween-themed punch is "a freaky

 8           tiki rum punch. They're calling it a Vampire. The purple liquid is served in
             a glass mug with plastic vampire teeth and a blood-red cherry.”
 9
             [Thrillist, October 1, 2019 article]
10
             59. Defendants Applebees’ Facebook page that features the infringing
11
       cocktail shows that it is followed by approximately six million people.
12
             60.    Applebees’ Twitter page is followed by approximately 632,000
13
       followers. Defendants posted an infringing video featuring the infringing Vampire
14
       Cocktail that had as of this writing over 323,000 views. The video starts out with a
15
       story about the infringing Vampire cocktail and asks its followers to complete the
16
       incomplete story told on the video.
17
             61. Images of the infringing cocktail were also posted on Defendants’
18
       Instagram page which has 561,000 followers.
19
             62.    The Applebee Defendants continue to unlawfully promote the $1
20
       Vampire Cocktail on the home page of its website, on its Facebook Pages, on
21
       Instagram and elsewhere on social media. They unlawfully released a cartoon ad
22
       featuring the $1 Vampire Cocktail, and they have unlawfully placed signage
23     prominently outside the doors of their restaurants promoting the $1 Vampire
24     Cocktail. The signs on the window promote the $1 Vampire cocktail with a goofy
25     picture of a vampire as in the Facebook campaign. The $1 Vampire cocktail
26     comes with hokey teeth. Simply put the Applebee defendants’ marketing of the
27
28                             Complaint for Trademark Infringement, etc
                                                 - 13 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 15 of 28 Page ID #:15




 1     $1 Vampire cocktail is the antithesis of Plaintiff’s marketing of Vampire Wine and
 2     its other Vampire products, including its bloody mary, as upscale great tasting
 3     product. YouTubers are saying they drank 3 Vampires (referring to defendant’s
 4     infringing drink.)
 5           63. Moreover, Plaintiff observed that Applebees also sells a cocktail called

 6     “Dracula’s juice” made from rum, which it sells for $7.99. This drink infringes

 7     and is confusingly similar to Plaintiff’s trademarks.

 8
 9
             C.     The Obvious Intentional and Willful Infringement by all the
       defendants who refused to stop infringing plaintiff’s marks.
10
             64.    On Friday morning, October 18, 2019, defendants Stephen P. Joyce,
11
       Patrick Kirk, John Cywinski and Greg Flynn each received, via federal express, a
12
       draft version of this complaint complaining about their unlawful conduct and
13
       seeking damages and injunctive relief.
14
             65.    Notwithstanding the notice of infringement, all of the defendants
15
       refused to stop and continue to infringe. The home page of the Applebees website
16
       still prominently features the infringing Vampire Cocktail drink.     The infringing
17
       drink is still featured on defendants’ social media, and their promotion and sales of
18
       the infringing Vampire cocktail still continues as of this writing.
19
             66.    On Friday October 25, 2019, Plaintiff received notice from a business
20
       associate in the beverage business that he and his wife (who’s also in the beverage
21
       business) saw a large Applebees Vampire billboard along Interstate 5 near Irvine.
22
       This contact wondered if Plaintiff had done some kind of business deal with
23     Applebees.
24           67.        Subsequently, Plaintiff googled the terms “Applebees Vampire
25     billboard” and discovered that defendants are unlawfully advertising their
26     unauthorized association on billboards elsewhere as well, including in San
27
28                             Complaint for Trademark Infringement, etc
                                                 - 14 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 16 of 28 Page ID #:16




 1     Francisco, where an article indicated that defendants are sharing a billboard with a
 2     contentious political matter.
 3           68.    Plaintiff conducted a google search for the terms “Applebees
 4     Vampire” and found approximately 160 hits for magazines, newspapers, radio
 5     shows, television shows that published the story of defendants coming out with

 6     their illegal Vampire cocktail.    A copy of this search result is attached as Exhibit

 7
       A. The combination of press, advertising and promotion is obviously detrimental
       to Plaintiff’s brands, and defendants refused to stop even knowing about the
 8
       harm they continue to cause.
 9
             69.    Plaintiff markets its brands through a national network of wholesalers,
10
       and via the website: www.vampire.com.              Vampire wine sells for anywhere
11
       between $10 to $15 per bottle nationally at retail stores.          Vampire wine is also
12
       available in bars and restaurants on wine lists.
13
             70.    Plaintiff and its associates have worked hard to insure that they put the
14
       best wine in the bottle as possible. Over the last few years, Plaintiff’s Vampire
15
       family of wines have received some great reviews and have won Gold Medals,
16
       including Gold Medals at the San Francisco Chronical Wine Competition for its
17
       Vampire Merlot, Vampire Cabernet Sauvignon, Vampire Pinot Noir,                  a Gold
18
       Medal and 92 Rating from the Los Angeles International Wine & Spirits
19
       Competition awarded to Vampire Cabernet Sauvignon, Gold Medals at the Texas
20
       International Rodeo Wine Competition, and 92 ratings for its highest end
21
       Trueblood Cabernet Sauvignon.
22
             71.    Plaintiff has spent substantial amounts of time and money building up,
23     advertising, and promoting its brands. By virtue of the popularity of its brands, its
24     advertising, promotion, and sales, plus the popularity of its websites, including
25     vampire.com, Plaintiff has built up and own extremely valuable goodwill which is
26     symbolized by Plaintiff’s various marks.
27

28                             Complaint for Trademark Infringement, etc
                                                 - 15 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 17 of 28 Page ID #:17




 1           72.    Defendants intentional wrongful acts are harming Plaintiff’s brands
 2     reputation and are diluting the brands and are disparaging.
 3           73.    If defendants are not stopped from marketing food and beverages
 4     using Plaintiff’s Vampire mark and/or Dracula mark or a mark confusingly similar
 5     to Vampire (or Dracula), then consumers will likely be confused about the source

 6     and origin of defendants’ products and services and mistakenly conclude that

 7     defendants’ products or services are produced by, or associated with Plaintiff

 8     and/or its licensees.

 9
             74.      Alternatively, if defendants are not stopped from marketing food
       and beverages using Plaintiff’s Vampire mark and/or Dracula mark or a mark
10
       confusingly similar to Vampire (or Dracula), then consumers will likely be
11
       confused about the source and origin of Plaintiff’s (or its licensees’) products and
12
       services and mistakenly conclude that Plaintiff’s (or its licensees’) products or
13
       services are produced by, or associated with defendants.
14
15                                  COUNT I
                     VIOLATION OF LANHAM ACT 15 U.S.C. §1125(a)
16
             75.    Plaintiff realleges the allegations in paragraphs 1 though 74.
17
             76.    Defendants have large resources with which to market and advertise
18
       its goods and services. Defendants’ resources vastly exceed those of Plaintiff.
19
       Consequently, marketing and advertising efforts by Defendants are likely to
20
       mislead consumers to believe that Plaintiff’s goods and services may be
21
       unauthorized use of trademarks that Applebees owns. If defendants are able to
22
       continue their wrongful acts, consumers are likely to be misled to believe that
23
       Plaintiff is misusing the VAMPIRE mark (and/or Dracula mark).
24
             77.    Also, Defendants’ use of the word VAMPIRE              (and Dracula) as
25
       cocktails, so closely resembles Plaintiff’s products and services (including
26     Plaintiff’s Vampire Gourmet Bloody Mary Cocktail) that the public is likely to be
27
28                             Complaint for Trademark Infringement, etc
                                                 - 16 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 18 of 28 Page ID #:18




 1     confused and deceived, and to assume erroneously that defendants’ goods are those
 2     of Plaintiff, or that defendants are in some way connected with, sponsored by, or
 3     affiliated with Plaintiff, all to Plaintiff’s detriment and irreparable damage.
 4           78.    Defendants are not affiliated with, connected with, endorsed by, or
 5     sponsored by Plaintiff, nor has Plaintiff approved or authorized any of the goods or

 6     services offered or sold by defendants.

 7           79.    Plaintiff has no control over the nature and quality of the goods and

 8     services offered and sold by defendants or its licensees.       Any failure, neglect, or

 9
       default by defendants or its licensees in providing such products or services will
       reflect adversely on Plaintiff as being the believed source of said failure, neglect,
10
       or default, thereby hampering Plaintiff’s efforts to continue to protect its
11
       outstanding reputation and preventing Plaintiff from further building its reputation.
12
       Said failure, neglect, or default will result in loss of revenue by Plaintiff, and loss
13
       of value of Plaintiff’s considerable expenditures to promote its goods and services
14
       under the VAMPIRE mark, all to the irreparable harm of Plaintiff.
15
             80. In fact, the Applebees defendants sale of a Vampire Cocktail for $1
16
       interferes with and hampers Plaintiff’s ability to market and promote its wines.
17
       Plaintiff’s Vampire Wine normally sells in restaurants for between $8 and $10 per
18
       glass, so a $1 Vampire cocktail cheapens the perception of Plaintiff’s wines.
19
       Similarly, a $1 Vampire cocktail cheapens the perception of Plaintiff’s Vampire
20
       gourmet bloody mary making it harder for Plaintiff to market and promote its
21
       bloody mary.
22
             81. Without the knowledge or consent of Plaintiff, Defendants have
23     marketed and sold in interstate commerce, and in commerce substantially affecting
24     interstate commerce, products and services branded under the name VAMPIRE
25     (and Dracula) and continue to do so. Defendants have promoted, publicized,
26     advertised, offered for sale, and/or sold, products and services using the
27
28                             Complaint for Trademark Infringement, etc
                                                 - 17 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 19 of 28 Page ID #:19




 1     VAMPIRE (and Dracula) mark through persons not authorized, employed by, or
 2     associated in any way with Plaintiff and have used the aforementioned trade name
 3     and trademark as a false designation and false representation for food products.
 4           82.   None of defendants’ activities complained of in this complaint have
 5     been authorized by Plaintiff, and such unauthorized use by Defendants of

 6     Plaintiff’s trademarks and/or trade names in interstate commerce, commerce

 7     substantially affecting interstate commerce in this district, and elsewhere

 8     throughout the United States, constitutes infringement and an inducement to

 9
       infringe Plaintiff’s trademarks and/or trade names, and such activities are likely to
       cause confusion, mistakes, and to deceive the public at large.
10
             83.    Upon information and belief, Defendants have acted with the
11
       unlawful purpose of:
12
                    a. Improperly taking advantage of the valuable goodwill belonging to
13
                       Plaintiff;
14
                    b. Soliciting Plaintiff’s customers and/or potential customers,
15
                       attempting to sell, and selling to such customers and potential
16
                       customers, goods and services marketed under the VAMPIRE
17
                       mark (and Dracula mark) through persons not authorized by,
18
                       employed by, or associated in any way with Plaintiff;
19
                    c. Inducing others to infringe Plaintiff’s trademarks and trade names;
20
                       and
21
                    d. Causing the goods of persons not authorized by, employed by, or
22
                       associated in any way with Plaintiff to be falsely represented as if
23                     they were rendered, authorized, sponsored by, endorsed by, or
24                     otherwise connected with Plaintiff and its licensed trademarks and
25                     trade names.
26           84.    Defendants’ conduct, as alleged in this complaint, constitutes a
27
28                            Complaint for Trademark Infringement, etc
                                                - 18 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 20 of 28 Page ID #:20




 1     violation of 15 U.S.C. § 1125(a).
 2           85.     If Defendants are allowed to continue marketing and selling the
 3     accused goods and services, Plaintiff will be damaged as alleged in this complaint,
 4     and the Defendants will profit thereby. Furthermore, unless the Court permanently
 5     enjoins Defendants conduct as alleged in this complaint, Plaintiff’s business,

 6     goodwill, and reputation will suffer irreparable injury of an insidious and

 7     continuing sort that cannot be adequately calculated and compensated in monetary

 8     damages.

 9           86.    Defendants have hijacked Plaintiff’s trademark. Hijacking Plaintiff’s
10 Vampire trademark improved the relevance of ads on searches that included
11 “Vampire” keywords and made defendants’ promotion more interesting. It led to
12 more people hearing about Applebees, leading them to come in and try the $1
13 infringing drink and buy some food at regular prices. Highjacking Plaintiff’s mark
14 lowered defendants costs to advertise while improving defendants’ sales and profits.
15           87. Defendants’ aforementioned acts and conduct is being done willfully and
16     with an intent to ride on, and/or step on and demolish, the goodwill Plaintiff has
17     worked hard to develop. Plaintiff is therefore entitled to treble damages arising
18     therefore, disgorgement of defendants’ profits, as well as reimbursement of
19     Plaintiff’s attorneys’ fees and costs.

20           88.    The intentional nature of defendant’s acts (particularly defendants

21     Flynn Restaurant Group and Greg Flynn who previously infringed upon Plaintiff’s

22     Vampire Taco mark by selling Vampire Burritos and who obviously knew of
       Plaintiff) makes this an exceptional case under 15 U.S.C. §1117(a).
23
             89.    The intentional nature of defendant’s acts and conduct makes this a
24
       case suitable for an award of Three Times Defendants’ profits plus attorneys fees.
25
             90.    Furthermore, since the Applebee defendants are using Plaintiff’s
26
       Vampire mark as a loss leader to drive people into their restaurants to eat, the
27
28                             Complaint for Trademark Infringement, etc
                                                 - 19 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 21 of 28 Page ID #:21




 1     Applebee defendants ought to pay the profits from their food sales to Plaintiff as
 2     well.
 3
 4                                              COUNT II
 5
                          VIOLATION OF LANHAM ACT 15 U.S.C. §1114
 6                               (Against All Defendants)
 7             91.   Plaintiff repeats each allegation contained in paragraphs 1 through 90
 8     as though set forth herein at length.
 9             92.   Defendants have engaged in, and continue to engage in, the wrongful
10     exploitation of Plaintiff’s registered marks.
11             93.   Defendants’ goods are so closely related to Plaintiff’s goods that
12     the public is likely to be confused, to be deceived, and to erroneously assume that
13     Defendants’ marketing and sale of their VAMPIRE (and Dracula) branded goods

14     and services, as packaged, advertised and promoted, are those of Plaintiff, or that

15     Defendants are in some way connected with, sponsored by, or affiliated with

16
       Plaintiff, all to Plaintiff’s detriment and irreparable damage.
               94.   Defendants are not affiliated with, connected with, endorsed by, or
17
       sponsored by Plaintiff. Furthermore, Plaintiff has not approved any of the goods
18
       or services offered or sold by Defendants.
19
               95.   Defendants aforesaid infringing conduct has been willful and with an
20
       intent to ride on, and/or step on and demolish, the goodwill Plaintiff has worked
21
       hard to develop. Defendants’ aforesaid infringing conduct has been willful and
22
       with knowledge that the sale, marketing, advertisement, and promotion of their
23
       Vampire branded cocktails and restaurant services will hinder the prospects of
24
       future commercial success of Plaintiff’s VAMPIRE family of brands, including its
25
       further foray into the food, cocktail and restaurant space. Plaintiff is therefore
26
27
28                             Complaint for Trademark Infringement, etc
                                                 - 20 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 22 of 28 Page ID #:22




 1     entitled to treble damages arising therefrom, as well as reimbursement of
 2     Plaintiff’s attorneys’ fees and costs.
 3
                                                COUNT III
 4
 5                        VIOLATION OF LANHAM ACT 15 U.S.C. §1125c
 6                                   (Against All Defendants)
 7                  96.    Plaintiff repeats each allegation contained in paragraphs
 8     1 through 95 as though set forth herein at length.
 9                  97.    Plaintiff’s Vampire family of brands have appeared on The
10     View, Anderson Cooper, CNN Headline News, Entertainment tonight, MTV’s

11     Viva La Bam, The Food Channel, A & E, and have been written up in widely

12     circulated magazines such as Star Magazine, Shape, Maxim, InStyle, Elle, Spin,

13     Rolling Stone, Marie Claire, Cosmo Girl, The Wine Enthusiast, and in regional
       newspapers such as the LA Times, the NY Times, the Houston Chronicle, and
14
       others, and as such have developed a fame all of their own catapulting the Vampire
15
       brand into the category of a famous mark.
16
             98.    Plaintiff’s associates and predecessors in interest periodically work
17
       with Hollywood film companies and engage in mutually beneficial promotions.
18
       For example, Plaintiff’s products have been found in the Blade films (starring
19
       Wesley Snipes) and HBO’s Trueblood Series, and Plaintiff has done promotions
20
       connecting its Vampire family of brands to films such as the Underworld series of
21
       films (starring Kate Beckinsale) in addition to Blade Trinity, and it has had its
22
       wines featured and poured at film premiers, including such as Quentin Tarrantino’s
23
       Dusk Til’ Dawn and Dark Shadows (starring Johnny Depp.)             A sampling of just
24
       some of the press talking about Plaintiff’s Vampire family of brands is attached as
25
       Exhibit B.
26
27
28                             Complaint for Trademark Infringement, etc
                                                 - 21 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 23 of 28 Page ID #:23




 1           99.    Plaintiff fears that defendants’ marketing excursions into the world of
 2     vampires using the word Vampire as a mark for goods and services will cause
 3     consumers to believe that Plaintiff’s Vampire branded wines and bloody mary
 4     cocktail (and other goods and services) are not of as high quality as they actually
 5     are and will tarnish, dilute and otherwise damage the reputation of Plaintiff’s goods

 6     and services. This will lead to irreparable harm to Plaintiff’s goodwill, reputation,

 7     and sales.

 8           100. Plaintiff also fears that the disparaging nature of defendant’s silly

 9
       marketing will interfere with Plaintiff’s ability to attract those producing serious
       first class Hollywood films to want to do future joint promotions with Plaintiff and
10
       its family of Vampire brands.
11
12
                                                COUNT IV
13
14
               UNFAIR COMPETITION – COMMON LAW, AND CALIFORNIA
                    BUSINESS & PROFESSIONS CODE §§ 17200 et seq.
15
                                        (Against All Defendants)
16
             101. Plaintiff repeats each allegation contained in paragraphs 1 through
17
       100 as though set forth herein at length.
18
             102. Defendants have engaged in unfair competition perpetrated against
19
       Plaintiff by reason of the conduct alleged herein.
20
             103. The unlawful and unfair conduct is injuring the goodwill of Plaintiff
21     and its lawful licensees.
22           104. Defendants are liable for the unfair competition, and/or are liable for
23     aiding and abetting such conduct.
24           105. By this conduct, Plaintiff has directly suffered injuries and each
25     Defendant has been unjustly enriched.
26           106. Plaintiff is entitled to restitution, the recovery of damages, and the
27
28                             Complaint for Trademark Infringement, etc
                                                 - 22 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 24 of 28 Page ID #:24




 1     recovery of the profits earned by Defendants by virtue of their conduct.
 2           107. As a consequence of the unfair competition by Defendants, Plaintiff is
 3     suffering irreparable injury, by reason of which such conduct should be enjoined.
 4           108. Plaintiff is entitled to reasonable attorneys’ fees.
 5           109. Plaintiff is informed and believes, and on that basis alleges, that the

 6     aforementioned conduct of Defendants is willful, oppressive, fraudulent, and

 7     malicious, and Plaintiff is therefore entitled to punitive damages.

 8
                                               COUNT V
 9
10                UNFAIR COMPETITION – COMMON LAW, CALIFORNIA
                     BUSINESS & PROFESSIONS CODE §§ 17500 et seq.
11
                                       (Against All Defendants)
12
             110. Plaintiff repeats each allegation contained in paragraphs 1
13
       through 109 as though set forth here at length.
14
             111. Defendants’ use of Plaintiff’s family of VAMPIRE brands and
15
       trademarks misrepresents the nature, characteristics, identity, and source or
16
       sponsorship of Defendants’ goods and services, constitutes aiding and abetting
17
       liability for deceptive, untrue, and misleading advertising and therefore constitutes
18
       a violation of, inter alia, California Business and Professions Code §§17500 et seq.
19
       and California common law.
20
             112. Defendants’ use of Plaintiff’s family of VAMPIRE brands and
21     trademarks is likely to deceive and will continue to deceive the consuming public.
22     Defendants knew, recklessly disregarded, or reasonably should have known that
23     such packaging, advertising, marketing, and promotion was untrue and/or
24     misleading.
25           113. As a result of the conduct described above, Defendants have been
26
27
28                            Complaint for Trademark Infringement, etc
                                                - 23 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 25 of 28 Page ID #:25




 1     and/or will be unjustly enriched at the expense of Plaintiff and the general public.
 2     The interests of the general public and Plaintiff are, therefore, closely related.
 3           114. Defendants have been unjustly enriched, among other things, by the
 4     receipt of sales revenues from consumers who mistakenly thought that they were
 5     purchasing Plaintiff’s VAMPIRE goods and services, but instead were purchasing

 6     Defendants’ goods and services which are promoted and sold through

 7     advertisements that affirmatively misrepresent, either directly or by implication,

 8     the nature, characteristics, identity, and source or sponsorship of the goods.

 9
             115. Pursuant to Business and Professions Code §§ 17203 and 17535,
       Plaintiff, on behalf of itself and the general public, which is unable effectively to
10
       assert its interests, seeks an order of this Court ordering Defendants immediately to
11
       cease such acts of unfair competition and false advertising, and enjoining
12
       Defendants from continuing to market, promote, advertise, offer for sale, and sell,
13
       and advertise goods or services using the Vampire mark. Plaintiff additionally
14
       requests an order disgorging Defendants’ ill-gotten gains and restitution of all
15
       monies wrongfully acquired by Defendants by means of its acts of unfair
16
       competition and false advertising. Plaintiff further requests they be paid interest
17
       and attorneys’ fees.
18

19           WHEREFORE, Plaintiff prays for judgment as follows:
20           1.     That the Court adjudge and decree that Defendants have falsely
21     designated the origin of certain goods and services as those of Plaintiff, have made
22     and used false representations in connection with the sale, offering for sale,
23     promotion and advertising of such goods and services, and have unfairly competed
24     with Plaintiff at common law.
25           2.     That the Court adjudge and decree that Defendants have infringed

26     Plaintiff’s registered VAMPIRE (and Dracula) trademarks willfully and

27     intentionally.

28                             Complaint for Trademark Infringement, etc
                                                 - 24 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 26 of 28 Page ID #:26




 1           3.     That the Court adjudge and decree that Defendants unlawfully diluted
 2     and diminished Plaintiff’s rights in its VAMPIRE family of trademarks.
 3           4.     That the Court adjudge and decree that Defendants unlawfully
 4     induced others to infringe upon Plaintiff’s trademarks.
 5           5.     That the Court permanently enjoin Defendants, its agents, servants,

 6     employees, attorneys, and all persons acting in concert or participation with them,

 7     or with any of them from:

 8                  a. Using VAMPIRE, or any other word or words which are similar

 9
                       to, or a colorable imitation of, Plaintiff’s trade names and marks,
                       either alone, as part of, or together with, any other word or words,
10
                       (including Dracula), trademark, service mark, trade name, or other
11
                       business or commercial designation in connection with the sale,
12
                       offering for sale, advertising, and/or promotion of beverage
13
                       products and beverage accessories;
14
                    b. Selling, offering to sell, marketing, distributing, advertising and/or
15
                       promoting any FOOD or BEVERAGE product, goods or service
16
                       with the word VAMPIRE or DRACULA displayed on any
17
                       product, packaging, advertising or promotional materials;
18
                    c. Representing directly or indirectly by words or conduct that any
19
                       food or beverage product, goods or services offered for sale, sold,
20
                       promoted, or advertised by Defendant, is authorized, sponsored by,
21
                       endorsed by, or otherwise connected with Plaintiff;
22
                    d. Aiding or abetting in unfair competition against Plaintiff;
23                  e. Aiding or abetting in false advertising; and
24                  f. Inducing others to engage in any of these aforementioned acts.
25           6.     That the Court award an amount to be determined at trial but at least
26     an amount equivalent to treble the amount of Defendants’ illicit profits (including
27
28                            Complaint for Trademark Infringement, etc
                                                - 25 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 27 of 28 Page ID #:27




 1     profits made by the Applebee defendants from food sales since they used
 2     Plaintiff’s mark as a loss leader) or Plaintiff’s lost profits, whichever is greater.
 3           7.     That the Court award an amount to be determined at trial but at least
 4     an amount equal to the cost of prospective corrective advertising to cover a
 5     national campaign at least ten times the size of defendant’s unlawful promotional

 6     campaign which would cover billboard, radio and television advertising to make

 7     up for the damage done by defendants advertising and promotion.

 8           8.     That the Court award Judgment against Defendant for the full costs of

 9
       this action, including the attorney’s fees reasonably incurred by Plaintiff.
             9.     That the Court Order such other, further and different relief as the
10
       nature of this action may require and as the Court may deem just and proper.
11
             10.    That the Court retain jurisdiction of this action for the purpose of
12
       enabling Plaintiff, in its discretion, to apply to this Court at any time for such
13
       further orders and directions as may be necessary or appropriate for the
14
       interpretation or execution of any Order entered in this action, for the modification
15
       of any such Order, for the enforcement of compliance therewith, and/or for the
16
       punishment of any violation thereof.
17
                                                   Respectfully submitted,
18                                                 MACHAT & ASSOCIATES, P.C.
19
       Dated: October ___,
                      27 2019               By:
20                                                 Michael Machat, Esq.
21                                                 Attorneys for Plaintiff
                                                   Vampire Family Brands, LLC
22

23

24

25

26

27

28                             Complaint for Trademark Infringement, etc
                                                 - 26 -
     Case 2:19-cv-09222-SVW-AGR Document 1 Filed 10/27/19 Page 28 of 28 Page ID #:28




 1
                               DEMAND FOR JURY TRIAL
 2

 3
            Plaintiff hereby requests a trial by jury on all issues raised by the Complaint.

 4
                                               Respectfully submitted,
 5
                                             MACHAT & ASSOCIATES, P.C.
 6
                       27 2019
       Dated: October ___,                      By:
 7
                                                Michael Machat, Esq.
 8                                              Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                           Complaint for Trademark Infringement, etc
                                               - 27 -
